Exhibit 10.2

Execution Version

INCREMENTAL ASSUMPTION AGREEMENT NO. 1

INCREMENTAL ASSUMPTION AGREEMENT NO. 1, dated as of July 20, 2020 (this
“Agreement”), by and among ELDORADO RESORTS, INC., a Nevada corporation (to be
renamed CAESARS ENTERTAINMENT, INC. and converted to a Delaware corporation on
the Closing Date), as borrower (the “Borrower”), the Subsidiary Loan Parties
party hereto, the Closing Date Incremental Revolving Facility Lenders (as
defined below), and the Administrative Agent (as defined below), relating to
that certain Credit Agreement, dated as of the date hereof (as modified pursuant
to this Agreement and as it may be further amended, restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among,
inter alios, the Borrower, the Lenders party thereto from time to time, JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders (together with its
successors and assigns in such capacity, the “Administrative Agent”) and U.S.
BANK NATIONAL ASSOCIATION as collateral agent for the Secured Parties (together
with its successors and assigns in such capacity, the “Collateral Agent”).

RECITALS:

WHEREAS, the Borrower has requested Incremental Revolving Facility Commitments
in an aggregate principal amount of $185.0 million (the “Closing Date
Incremental Revolving Facility Commitments” and the Revolving Facility Loans
made thereunder, the “Closing Date Incremental Revolving Facility Loans”)
pursuant to Section 2.21(a) of the Credit Agreement, which Closing Date
Incremental Revolving Facility Commitments shall constitute an increase to, and
have the same terms and conditions as, the Revolving Facility Commitments under
the Initial Revolving Facility;

WHEREAS, each of the institutions listed on Schedule I hereto (the “Closing Date
Incremental Revolving Facility Lenders”) has agreed, on the terms and conditions
set forth herein and in the Credit Agreement, to provide the Closing Date
Incremental Revolving Facility Commitments to the Borrower on the Incremental
Effective Date (as defined below) in the amount set forth opposite its name
under the heading “Closing Date Incremental Revolving Facility Commitment” on
Schedule I hereto and to make Revolving Facility Loans to the Borrower
thereunder from time to time on and after the Incremental Effective Date (as
defined below);

WHEREAS, the Borrower, the Subsidiary Loan Parties party hereto, the Closing
Date Incremental Revolving Facility Lenders and the Administrative Agent are
entering into this Agreement in order to evidence such Closing Date Incremental
Revolving Facility Commitments, which are deemed to be provided on the
Incremental Effective Date in accordance with Section 2.21(a) of the Credit
Agreement.

AGREEMENT:

NOW, THEREFORE, the parties hereto therefore agree as follows:

SECTION 1.    Defined Terms; References. Capitalized terms used in this
Agreement and not otherwise defined herein have the respective meanings assigned
thereto in the Credit Agreement. The rules of construction specified in
Section 1.02 of the Credit Agreement also apply to this Agreement.

SECTION 2.    Closing Date Incremental Revolving Facility Commitment.

(a)     Subject to the terms and conditions set forth herein, each of the
Closing Date Incremental Revolving Facility Lenders hereby agrees, severally and
not jointly, to provide its respective Closing Date Incremental Revolving
Facility Commitment as set forth on Schedule I annexed hereto on the terms set
forth in this Agreement, and its agreements hereunder, including its agreement
to provide the Closing Date Incremental Revolving Facility Commitment subject
only to the conditions set forth herein shall be binding as of the Agreement
Effective Date (as defined below).



--------------------------------------------------------------------------------

(b)    The Closing Date Incremental Revolving Facility Commitment of each
Closing Date Incremental Revolving Facility Lender is in addition to such
Closing Date Incremental Revolving Facility Lender’s existing Loans and
Commitments under the Credit Agreement, if any (which shall continue under and
be subject in all respects to the Credit Agreement), and, immediately after
giving effect to the modifications contemplated hereby, shall be subject in all
respects to the terms of the Credit Agreement (and, in each case, the other Loan
Documents).

(c)     It is the understanding, agreement and intention of the parties that
(i) the Closing Date Incremental Revolving Facility Commitments shall be part of
the same Class of Revolving Facility Commitments as the Revolving Facility
Commitments under the Initial Revolving Facility and shall constitute Revolving
Facility Commitments and Commitments under the Loan Documents and (ii) all
Closing Date Incremental Revolving Facility Loans incurred pursuant to the
Closing Date Incremental Revolving Facility Commitments shall be part of the
same Class of Loans as the Initial Revolving Loans and shall constitute Initial
Revolving Loans, Revolving Facility Loans and Loans under the Loan Documents.
The Closing Date Incremental Revolving Facility Commitments and the Closing Date
Incremental Revolving Facility Loans shall be subject to the provisions of the
Credit Agreement and the other Loan Documents and shall be on terms and
conditions identical to the Revolving Facility Commitments and the Initial
Revolving Loans, respectively, under the Initial Revolving Facility.

(d)    The Closing Date Incremental Revolving Facility Commitments may be drawn
from time to time on or after the Incremental Effective Date in accordance with
Section 2.01(a) of the Credit Agreement and shall terminate as set forth in
Section 2.08(a) of the Credit Agreement. The Closing Date Incremental Revolving
Facility Loans borrowed under the Closing Date Incremental Revolving Facility
Commitments shall be repaid in accordance with Section 2.09(a)(i) and
Section 2.10(b) of the Credit Agreement.

(e)    Each Closing Date Incremental Revolving Facility Lender acknowledges and
agrees that upon its execution of this Agreement that such Closing Date
Incremental Revolving Facility Lender shall on and as of the Agreement Effective
Date continue to be, a “Revolving Facility Lender” under, and for all purposes
of, the Credit Agreement and the other Loan Documents, shall be subject to and
bound by the terms thereof, shall perform all the obligations of and shall have
all rights of a Lender thereunder, and shall make available such amount to fund
its ratable share of Revolving Facility Loans (including Closing Date
Incremental Revolving Facility Loans) from time to time on and after the
Incremental Effective Date in accordance with the Credit Agreement. Each Closing
Date Incremental Revolving Facility Lender has delivered herewith to the
Borrower and the Administrative Agent such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as such
Closing Date Incremental Revolving Facility Lender may be required to deliver to
the Borrower and the Administrative Agent pursuant to Section 2.17 of the Credit
Agreement.

(f)    This Agreement represents the Borrower’s request for Closing Date
Incremental Revolving Facility Commitments to be provided as additional
Revolving Facility Commitments under the Initial Revolving Facility on the terms
set forth herein on the Incremental Effective Date and for the Closing Date
Incremental Revolving Facility Loans to be made thereunder from time to time on
and after the Incremental Effective Date in accordance with the Credit
Agreement.

(g)    For purposes of calculating the Commitment Fee owed to Closing Date
Incremental Revolving Facility Lenders pursuant to Section 2.12 of the Credit
Agreement, the Available Unused Commitment of such Closing Date Incremental
Revolving Facility Commitments shall commence with the Agreement Effective Date.

 

2



--------------------------------------------------------------------------------

SECTION 3.    Reallocation of Revolving Facility Loans.

(a)    On the Incremental Effective Date to the extent necessary for the then
outstanding Initial Revolving Loans and then funded and unfunded participations
in Letters of Credit under the Initial Revolving Facility to be held on a pro
rata basis by the Lenders in accordance with their Revolving Facility
Percentages under the Initial Revolving Facility after giving effect to the
Closing Date Incremental Revolving Facility Commitments, the Revolving Facility
Lenders and the Closing Date Incremental Revolving Facility Lenders shall
assign, transfer or purchase, as applicable, interests in the Initial Revolving
Loans and funded and unfunded participations in Letters of Credit, or take such
other actions as the Administrative Agent may determine to be necessary. Such
assignments, transfers or purchases shall be made pursuant to such procedures as
may be designated by the Administrative Agent and shall not be required to be
effectuated in accordance with Section 9.04 of the Credit Agreement. The
Administrative Agent is authorized and directed to take such actions and make
such entries in the Register as shall be necessary or appropriate to effectuate
this Section 3. Each of the Lenders party hereto agrees to waive any breakage
costs pursuant to Section 2.16 of the Credit Agreement that may arise due to the
reallocation set forth in this Section 3. In addition, each of the Closing Date
Incremental Revolving Facility Lenders acknowledges that the Interest Period
with respect to the Initial Revolving Loans allocated to them pursuant to this
Section 3 shall be the same Interest Period applicable to the outstanding
Initial Revolving Loans held by the other Revolving Facility Lenders.

SECTION 4.    Conditions to Effectiveness of this Agreement. This Agreement
shall become effective, and the agreements and commitments of the Closing Date
Incremental Revolving Facility Lenders shall be irrevocable, as of the first
date (the “Agreement Effective Date”) when each of the following conditions
shall have been satisfied:

(a)    the Administrative Agent (or its counsel) shall have received from each
Loan Party, the Closing Date Incremental Revolving Facility Lenders and the
Administrative Agent (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile or electronic transmission of
a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement;

(b)    the “Closing Date” under the Credit Agreement shall have occurred and the
conditions set forth in Section 4.02 of the Credit Agreement shall have been
satisfied (or waived in accordance with Section 9.08 of the Credit Agreement);

(c)    the Borrower shall have consummated an offering of at least 16 million
shares of its stock (it being acknowledged and agreed that this condition was
satisfied on June 19, 2020); and

(d)    immediately after giving effect to the Closing Date Incremental Revolving
Facility Commitments on the Agreement Effective Date, no Event of Default under
Section 7.01(b), (c), (h) (with respect to the Borrower) or (i) (with respect to
the Borrower) under the Credit Agreement shall have occurred and be continuing
or would result therefrom.

SECTION 5.    Conditions to Availability of Closing Date Incremental Revolving
Facility Commitments. Subject to Section 10, the Closing Date Incremental
Revolving Facility Commitments shall be available effective as of the first date
(the “Incremental Effective Date”) following the Agreement Effective Date on
which the Borrower shall have received all necessary approvals from Gaming
Authorities for the incurrence of the Closing Date Incremental Revolving
Facility Commitments. The Borrower shall

 

3



--------------------------------------------------------------------------------

deliver written notice to the Administrative Agent of the occurrence of the
Incremental Effective Date, which shall be conclusive and binding on the
Borrower, the Subsidiary Loan Parties, the Administrative Agent and the Closing
Date Incremental Revolving Facility Lenders.

SECTION 6.    Governing Law; Etc.

(a)    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS
OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

(b)    EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.11 AND 9.15 OF
THE CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.

SECTION 7.    Confirmation of Guaranties and Security Interests. This Agreement
shall not constitute a novation of the Credit Agreement or any of the Loan
Documents. This Agreement shall not extinguish the obligations for the payment
of money outstanding under the Credit Agreement as in effect immediately prior
to the effectiveness of this Agreement or discharge or release the Lien or
priority of any Security Document or any other security thereof. By signing this
Agreement, each Loan Party hereby confirms that (a) the obligations of the Loan
Parties under the Credit Agreement as modified hereby (including with respect to
the Closing Date Incremental Revolving Facility Commitments) and the other Loan
Documents (i) are entitled to the benefits of the guarantees and the security
interests set forth or created in the Collateral Agreement and the other Loan
Documents and (ii) constitute Loan Obligations and (b) notwithstanding the
effectiveness of the terms hereof, the Collateral Agreement and the other Loan
Documents are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects after giving effect to the extension of
credit contemplated herein. Each Loan Party ratifies and confirms its prior
grant and the validity of all Liens granted, conveyed, or assigned to any Agent
by such Person pursuant to each Loan Document to which it is a party with all
such Liens continuing in full force and effect after giving effect to this
Agreement, and such Liens are not released or reduced hereby, and continue to
secure full payment and performance of the Loan Obligations as increased hereby.

SECTION 8.    Reference to and Effect on the Loan Documents.

(a)    On and after the Agreement Effective Date, each reference in the Credit
Agreement to “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified by this Agreement.

(b)     From and after the Agreement Effective Date, this Agreement shall be a
Loan Document under the Credit Agreement for all purposes of the Credit
Agreement.

(c)    This Agreement shall constitute an “Incremental Assumption Agreement”,
each of the Closing Date Incremental Revolving Facility Lenders shall constitute
an “Incremental Revolving Facility Lender,” a “Revolving Facility Lender,” and a
“Lender”, the Closing Date Incremental Revolving Facility Loans shall constitute
“Revolving Facility Loans” and “Initial Revolving Loans” and the Closing Date
Incremental Revolving Facility Commitments shall constitute “Incremental
Revolving Facility Commitments,” “Revolving Facility Commitments,” and
“Commitments”, in each case for all purposes of the Credit Agreement and the
other Loan Documents.

 

4



--------------------------------------------------------------------------------

(d)    After giving effect to the incurrence of the Closing Date Incremental
Revolving Facility Commitments, upon the effectiveness and availability thereof
on the Incremental Effective Date, the Commitments of the Revolving Facility
Lenders shall be as set forth on Schedule II hereof (as such Commitments may be
adjusted pursuant to assignments, increases or terminations in accordance with
the terms of the Credit Agreement).

(e)    This Agreement shall constitute notice to the Administrative Agent
required under Section 2.21(a) of the Credit Agreement.

SECTION 9.    Counterparts. This Agreement may be executed in counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same instrument. Delivery of an
executed counterpart to this Agreement by facsimile transmission or electronic
mail (or other electronic transmission pursuant to procedures approved by the
Administrative Agent) shall be as effective as delivery of a manually signed
original. The words “execution,” “execute,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it. Each of the
parties represents and warrants to the other parties that it has the corporate
capacity and authority to execute this Agreement through electronic means and
there are no restrictions for doing so in that party’s constitutive documents.

SECTION 10.     Termination of Closing Date Incremental Revolving Facility
Commitments and Treatment of Terminated or Reduced Closing Date Incremental
Revolving Facility Commitments.

(a)    If the Incremental Effective Date has not occurred on or prior to the
date that is 180 days after the Agreement Effective Date (or such later date as
may be agreed by the Administrative Agent (not to be unreasonably withheld,
conditioned or delayed) upon written request from the Borrower) then the Closing
Date Incremental Revolving Facility Commitments shall automatically be
terminated and reduced to $0 on such date. Without limiting the foregoing, the
Borrower may terminate the Closing Date Incremental Revolving Facility
Commitments at any time in accordance with Section 2.08 of the Credit Agreement.
The date of any termination of the Closing Date Incremental Revolving Facility
Commitments under this Section 10(a) is referred to herein as the “Termination
Date”.

(b)    If either the Termination Date occurs or the Closing Date Incremental
Revolving Facility Commitments are reduced by the Borrower prior to the
Incremental Effective Date, the Closing Date Incremental Revolving Facility
Commitments of the Closing Date Incremental Revolving Facility Lenders shall
automatically be terminated and/or reduced, as applicable, ratably amongst the
Closing Date Incremental Revolving Facility Lenders. For the avoidance of doubt,
the Revolving Facility Commitments in effect under the Credit Agreement that are
not Closing Date Incremental Revolving Facility

 

5



--------------------------------------------------------------------------------

Commitments shall not be terminated and/or reduced ratably by the occurrence of
such Termination Date or reduction of the Closing Date Incremental Revolving
Facility Commitments prior to the Incremental Effective Date.

(c)    On and after the Incremental Effective Date, any reduction or termination
of the Closing Date Incremental Revolving Facility Commitments (which, for the
avoidance of doubt, shall be part of the same Class of Revolving Facility
Commitments as the Revolving Facility Commitments under the Initial Revolving
Facility) shall be made ratably among the Revolving Facility Commitments under
the Initial Revolving Facility in accordance with Section 2.08 of the Credit
Agreement.

SECTION 11.    Miscellaneous. The Borrower shall pay all reasonable fees, costs
and expenses of the Administrative Agent as agreed to between the parties
incurred in connection with the negotiation, preparation and execution of this
Agreement and the other instruments and documents to be delivered hereunder and
the transactions contemplated hereby. The execution, delivery and effectiveness
of this Agreement shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ELDORADO RESORTS, INC.,

as Borrower

By:  

/s/ Edmund L. Quatmann, Jr.

Name:    Edmund L. Quatmann, Jr. Title:    Secretary

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------

SUBSIDIARY LOAN PARTIES: AZTAR INDIANA GAMING COMPANY, LLC

AZTAR RIVERBOAT HOLDING COMPANY, LLC

BLACK HAWK HOLDINGS, L.L.C. CAESARS DUBAI, LLC CAESARS GROWTH PARTNERS, LLC

CAESARS HOLDINGS, INC. (F/K/A CAESARS ENTERTAINMENT CORPORATION)

CAESARS HOSPITALITY, LLC CAESARS INTERACTIVE ENTERTAINMENT, LLC CAESARS
INTERNATIONAL HOSPITALITY, LLC CAESARS PARLAY HOLDING, LLC CATFISH QUEEN
PARTNERSHIP IN COMMENDAM CCR NEWCO, LLC CC-RENO LLC CCSC/BLACKHAWK, INC.
CENTROPLEX CENTRE CONVENTION HOTEL, L.L.C. CIE GROWTH, LLC CIRCUS AND ELDORADO
JOINT VENTURE, LLC COLUMBIA PROPERTIES TAHOE, LLC CRS ANNEX, LLC EASTSIDE
CONVENTION CENTER, LLC ELDORADO CASINO SHREVEPORT JOINT VENTURE ELDO FIT, LLC
ELDORADO HOLDCO LLC ELDORADO LIMITED LIABILITY COMPANY ELDORADO RESORTS LLC
ELDORADO SHREVEPORT #1, LLC ELDORADO SHREVEPORT #2, LLC ELGIN HOLDINGS I LLC
ELGIN HOLDINGS II LLC ELGIN RIVERBOAT RESORT–RIVERBOAT CASINO

GB INVESTOR, LLC

 

By:  

/s/ Edmund L. Quatmann, Jr.

Name:    Edmund L. Quatmann, Jr. Title:    Secretary

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------

SUBSIDIARY LOAN PARTIES:  

IC HOLDINGS COLORADO, INC.

 

IOC – BLACK HAWK DISTRIBUTION COMPANY, LLC

 

IOC – BOONVILLE, INC.

 

IOC – LULA, INC.

 

IOC BLACK HAWK COUNTY, INC.

 

IOC HOLDINGS, L.L.C.

 

IOC-VICKSBURG, INC.

 

IOC-VICKSBURG, L.L.C.

 

ISLE OF CAPRI BETTENDORF, L.C.

 

ISLE OF CAPRI BLACK HAWK, L.L.C.

 

ISLE OF CAPRI CASINOS LLC

 

LIGHTHOUSE POINT, LLC

 

MB DEVELOPMENT, LLC

 

MTR GAMING GROUP, INC.

 

NEW JAZZ ENTERPRISES, L.L.C.

 

NEW TROPICANA HOLDINGS, INC.

 

NEW TROPICANA OPCO, INC.

 

OLD PID, INC.

 

POMPANO PARK HOLDINGS, L.L.C.

 

PPI DEVELOPMENT HOLDINGS LLC

 

PPI DEVELOPMENT LLC

 

PPI, INC.

 

ROMULUS RISK AND INSURANCE COMPANY, INC.

 

SCIOTO DOWNS, INC.

 

ST. CHARLES GAMING COMPANY, L.L.C.

 

TEI (ES), LLC

 

TEI (ST. LOUIS RE), LLC

 

TEI (STLH), LLC

 

TEI R7 INVESTMENT LLC

 

TROPICANA ATLANTIC CITY CORP.

 

TROPICANA ENTERTAINMENT INC.

 

TROPICANA LAUGHLIN, LLC

 

TROPICANA ST. LOUIS LLC

 

TROPWORLD GAMES LLC

 

VEGAS DEVELOPMENT LAND OWNER LLC

 

 

By:

 

/s/ Edmund L. Quatmann, Jr.

Name:

 

Edmund L. Quatmann, Jr.

Title:

 

Secretary

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------

CAESARS INTERACTIVE ENTERTAINMENT NEW JERSEY, LLC

By:

  CAESARS INTERACTIVE ENTERTAINMENT, LLC, its sole member

 

By:

 

/s/ Edmund L. Quatmann, Jr.

Name:

 

Edmund L. Quatmann, Jr.

Title:

 

Secretary

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Closing Date
Incremental Revolving Facility Lender By:  

/s/ Brian Smolowitz

Name:

 

Brian Smolowitz

Title:

 

Vice President

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Closing Date Incremental Revolving
Facility Lender By:  

/s/ Whitney Gaston

Name:

 

Whitney Gaston

Title:

 

Authorized Signatory

By:  

/s/ Andrew Griffin

Name:

 

Andrew Griffin

Title:

 

Authorized Signatory

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a
Closing Date Incremental Revolving Facility Lender

By:  

/s/ Michael Strobel

Name: Michael Strobel

Title: Vice President

By:  

/s/ Suzan Onal

Name: Suzan Onal

Title: Vice President

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Closing Date Incremental Revolving Facility Lender
By:  

/s/ Brian Corum

Name:  Brian D. Corum Title:  Managing Director

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------

CITIZENS BANK, NATIONAL ASSOCIATION,

as a Closing Date Incremental Revolving Facility Lender

By:  

/s/ Sean McWhinnie

Name:  Sean McWhinnie Title:  Director

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------

Schedule I

Closing Date Incremental Revolving Facility Commitments

 

Closing Date Incremental Revolving Facility Lender

   Closing Date Incremental Revolving
Facility Commitment  

JPMorgan Chase Bank, N.A.

   $ 40,000,000.00  

Credit Suisse AG, Cayman Islands Branch

   $ 40,000,000.00  

Deutsche Bank AG New York Branch

   $ 50,000,000.00  

Bank of America, N.A.

   $ 30,000,000.00  

Citizens Bank, National Association

   $ 25,000,000.00     

 

 

 

Total:

   $ 185,000,000.00     

 

 

 



--------------------------------------------------------------------------------

Schedule II

Revolving Facility Commitments and Letter of Credit Commitments

 

Lender

   Revolving Facility Commitment  

JPMorgan Chase Bank, N.A.

   $ 155,000,000.00  

Credit Suisse AG, Cayman Islands Branch

   $ 130,000,000.00  

Macquarie Capital Funding LLC

   $ 125,000,000.00  

Bank of America, N.A.

   $ 85,000,000.00  

Deutsche Bank AG New York Branch

   $ 105,000,000.00  

Goldman Sachs Bank USA

   $ 20,000,000.00  

Goldman Sachs Lending Partners LLC

   $ 55,000,000.00  

Truist Bank

   $ 100,000,000.00  

U.S. Bank National Association

   $ 150,000,000.00  

KeyBank National Association

   $ 90,000,000.00  

Fifth Third Bank

   $ 90,000,000.00  

Citizens Bank, National Association

   $ 80,000,000.00     

 

 

 

Total

   $ 1,185,000,000.00     

 

 

 